Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered November 30, 2006 in a breach of contract action. The order, among other things, granted the motion of plaintiff HMC Management Corp. for summary judgment, granted that plaintiff judgment against defendants in the amount of $65,000 with interest and granted the motion of plaintiff The Ginley Family Real Estate Trust, by Michael E Ginley and John J. Ginley, III, as Cotrustees, for partial summary judgment on the issue of liability.
*1313It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated at Supreme Court. Present—Scudder, P.J., Centra, Lunn, Fahey and Peradotto, JJ.